      Case 2:18-cv-00436-KWR-CG Document 114 Filed 06/25/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BENCHMARK ELECTRICAL
SOLUTIONS, INC.,

              Plaintiff,

v.                                                          No. CV 18-436 KWR/CG

DANCAR ENERGY
CONSTRUCTION, LLC, et al.,

              Defendants.

                ORDER EXTENDING PRETRIAL ORDER DEADLINES

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend Pretrial

Order Deadlines (the “Motion”), (Doc. 112), filed June 22, 2020. In the Motion, the

parties explain the global mediation scheduled to occur on June 15, 2020, has been

postponed until July 24, 2020. (Doc. 112 at 1). As such, the parties request the Court

extend the pretrial order deadlines until after the global mediation. Id. at 2.

       IT IS THEREFORE ORDERED that Plaintiff shall send its Pretrial Order to

Defendants no later than September 1, 2020; and Defendants shall submit their

consolidated Pretrial Order to the Court no later than September 15, 2020.

       IT IS FURTHER ORDERED that the parties shall submit a Joint Status Report by

August 31, 2020, explaining the outcome of the global mediation and if a further

settlement conference is necessary to a facilitate final resolution of this case.

       IT IS SO ORDERED.



                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
